Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JOHN CAO (L1167) on 12/29/2021.
Please amend claim 16 as follows:
A foreign object detection method for a wireless charging system, comprising:
collecting a first induced voltage generated, by a first detection coil, in a time-varying magnetic field generated by an excitation coil; 
collecting a second induced voltage generated, by a second detection coil, in the time-varying magnetic field generated by the excitation coil, wherein respective orthographic projections of the first detection coil, the second detection coil, and the excitation coil are all planar coils and are separated from each other on a same plane, wherein the second detection coil is located between the first detection coil and the excitation coil, the first detection coil is located on an inner side of the second detection coil, and the excitation coil is located on an outer side of the second detection coil; 
determining whether the first induced voltage is equal to the second induced voltage; and 
determining that a foreign object exists if the first and second induced voltages are not equal.
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1 and 16, the prior art does not disclose “…wherein respective orthographic projections of the first detection coil, the second detection coil, and the excitation coil are all planar coils and are separated from each other on a same plane, wherein the second detection coil is located between the first detection coil and the excitation coil, the first detection coil is located on an inner side of the second detection coil, and the excitation coil is located on an outer side of the second detection coil…” in combination with the remaining limitations of independent claims 1 and 16. Dependent claims 2-7, 15 and 17-20 are also allowed.
Regarding claim 8, the prior art does not disclose “…wherein the detection coils comprise at least three detection coils, and orthographic projections of the at least three detection coils and the excitation coil are all planar coils that are separated from each other on a same plane, wherein every two of the at least three detection coils form one coil pair, and wherein each coil pair is configured to eliminate a detection blind spot…” in combination with the remaining limitations of independent claim 8. Dependent claims 9-14 are also allowed.

The examiner found YAMANISHI et al. (US 2017/0117740 A1, hereinafter YAMINISHI) and MARSON et al. (US 2017/0317536 A1, hereinafter MARSON) to be the closest prior art of record.
YAMINISHI discloses a charging system comprising 3 concentric detection coils placed on top of an excitation coil. MARSON discloses an inductive charging system comprising an excitation coil with detection coils placed inside the charging coil. However neither reference nor their combination disclose the detection coils being on the same plane as the excitation coil and concentric with the excitation coil with the excitation coil on the exterior and it would not have 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/AHMED H OMAR/
Patent Examiner, Art Unit 2859

/EDWARD TSO/Primary Examiner, Art Unit 2859